Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 1 of 16 PAGEID #: 109




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 LE'SEAN EDGE,                                                    Case No. 1:20-cv-892

               Plaintiff,                                         Black, J.
                                                                  Bowman, M.J.
                       V.

 MS. MAHLMAN, et al.,

               Defendants



                            REPORT AND RECOMMENDATION

        Plaintiff, presently incarcerated at the Southern Ohio Correctional Facility,

 proceeding prose and in forma pauperis, has filed a civil complaint pursuant to 42 U.S.C.

 § 1983. (Doc. 4).      Upon initial screening, the Court dismissed all but one Eighth

 Amendment claim against Defendants Correctional Officers Justice and Wellman

 (collectively, "Defendants").   Defendants have now moved to dismiss Plaintiff's sole

 remaining claim. (Doc. 14). Pursuant to local practice, the motion has been referred to

 the undersigned magistrate judge for initial consideration and a Report and

 Recommendation. For the reasons stated, Defendants' motion should be GRANTED.

        I.     Standard of Review

        Defendants have filed a motion for judgment on the pleadings under Fed. R. Civ.

 P. 12(c ), seeking to dismiss the complaint for failure to state a claim upon which relief can

 be granted. (Doc. 14 at 1). However, it appears that Defendants filed their motion in lieu




                                               1
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 2 of 16 PAGEID #: 110




 of an answer.1 Therefore, the motion could be construed as a motion to dismiss filed

 under Rule 12(b)(6) rather than a motion filed under Rule 12(c).

           In this instance, the distinction is irrelevant since a district court reviews a Rule

 12(c) motion for judgment on the pleadings under the same standard applicable to a Rule

 12(b)(6) motion to dismiss. EEOC v. J.H. Routh Packing Co., 246 F.3d 850,851 (6th Cir.

 2001 ).     Accordingly, "we construe the complaint in the light most favorable to the

 nonmoving party, accept the well-pied factual allegations as true, and determine whether

 the moving party is entitled to judgment as a matter of law." Commercial Money Ctr., Inc.

 v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007). While such determination

 rests primarily upon the allegations of the complaint, "matters of public record, orders,

 items appearing in the record of the case, and exhibits attached to the complaint, also

 may be taken into account." Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.

 2001)(quoting Nieman v. NLO, Inc., 108 F.3d 1546, 1554 (6th Cir. 1997)) (emphasis

 omitted). The court "need not accept the plaintiffs legal conclusions or unwarranted

 factual inferences as true." Commercial Money Ctr., 508 F.3d at 336. To withstand a Rule

 12(c) motion for judgment on the pleadings, "a complaint must contain direct or inferential

 allegations respecting all the material elements under some viable legal theory." Id.

           The Sixth Circuit has explained the pleading requirements that are necessary to

 survive a Rule 12(c) motion as follows:

           In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167
           L.Ed.2d 929 (2007), the Supreme Court explained that "a plaintiffs
           obligation to provide the 'grounds' of his 'entitle[ment] to relief requires
           more than labels and conclusions, and a formulaic recitation of the elements
           of a cause of action will not do .... Factual allegations must be enough to
 1
  Defense counsel entered an appearance as an "interested party" in anticipation of the Defendants being
 properly served. (Doc. 2). Defendants were served on February 23, 2021, with a responsive pleading due
 on March 16, 2021. (Doc. 16). Defendants' motion was timely filed in lieu of an answer on March 11, 2021 .

                                                     2
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 3 of 16 PAGEID #: 111




        raise a right to relief above the speculative level. ... " Id. at 1964-65 (internal
        citations omitted). In Erickson v. Pardus, 550 U.S. 89, 127 S. Ct. 2197, 167
        L.Ed .2d 1081 (2007), decided two weeks after Twombly, however, the
        Supreme Court affirmed that "Federal Rule of Civil Procedure
        8(a)(2) requires only 'a short and plain statement of the claim showing that
        the pleader is entitled to relief.' Specific facts are not necessary; the
        statement need only 'give the defendant fair notice of what the ... claim is
        and the grounds upon which it rests.' " Id. at 2200 (quoting Twombly, 127
        S.Ct. at 1964). The opinion in Erickson reiterated that "when ruling on a
        defendant's motion to dismiss, a judge must accept as true all of the factual
        allegations contained in the complaint.'' Id. (citing Twombly, 127 S.Ct. at
        1965). We read the Twombly and Erickson decisions in conjunction with
        one another when reviewing a district court's decision to grant a motion to
        dismiss for failure to state a claim or a motion for judgment on the pleadings
        pursuant to Federal Rule of Civil Procedure 12.
 Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 295-96 (6th Cir. 2008); see also,

 generally, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The fact that the undersigned permitted a single Eighth Amendment claim to

 proceed beyond the screening stage does not preclude the subsequent dismissal of the

 same claim upon an appropriate motion. It is true that the legal standard of review for

failure to state a claim under Rule 12(c) or Rule 12(b)(6) is technically the same as the

standard of review for failure to state a claim under 28 U.S.C. §§ 1915(e) or 1915A.

See Hill v. Lappin, 630 F.3d 468, 470-471 (6th Cir. 2010).             However, the frame of

reference differs significantly. Screening under 28 U.S.C. § 1915(e) is extremely liberal.

The perspective of this Court, as a neutral arbiter examining the complaint on a superficial

level without the benefit of briefing, differs from that of an opposing party who has an

incentive to explore all possible legal arguments in a subsequent motion to dismiss or

motion for judgment on the pleadings. Necessarily constrained by limitations of time and

resources in the course of its initial sua sponte examination, this Court frequently will




                                                3
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 4 of 16 PAGEID #: 112




 permit "further development" of a weak legal claim by requiring a defendant to file an

 answer or response.

          In addition, 28 U.S.C. § 1915(e)(2) expressly permits dismissal "at any time if the

 court determines that ... the action or appeal ... fails to state a claim on which relief may

 be granted." Id. (emphasis added). Therefore, the statute itself allows dismissal based

 upon a subsequent redetermination that no claim has been stated, even if the court's

 initial inclination was to let the claim proceed. In the case presented, the undersigned is

 now persuaded that Defendants are entitled to dismissal based upon Plaintitrs failure to

 state any claim against them.

          II.      Facts Alleged in Complaint

          Because all other claims were dismissed, only the following allegations against

 Defendants Justice and Wellman remain at issue.

         On the date of 9-2-20 around 6 p.m. I was escorted to J2 #33 once I was
         placed in my cell I noticed how filthy and unsanitary the cell was. Their [sic]
         was feces splatter and piss splatter on the wall also the sink and toilet had
         a white dry film substance on the surface that I could only assume to be
         piss, spit, cum, or God knows what. I asked C.O. Justice and C.O. Wellman
         for gloves and a cleaning chemical. I was denied. That forced me to clean
         of[f] the sink and toilet to the best of my ability which puts [me] in direct
         contact with germs or viruses not knowing who slept in this [cell] prior to me.
         And with Covid-19 at a[n] all time high it put me at risk. My 8th Amendment
         was violated on cruel and unusual terms.

 (Doc. 4 at 5). 2 The undersigned infers from the allegations that Plaintiff cleaned the toilet

 and sink soon after his request for cleaning chemicals and gloves was denied.



 2
  Plaintiff makes similar (and worse) allegations about the conditions of a second cell that he was placed in
 on October 4 , 2020. "On the wall was piss and feces splatter, the sink had a white dry substance on it, the
 toilet also had a dry white substance all over it and it was caked up brown substance inside the toilet," with
 "black mold" on the ceiling and a wall. (Id. at 4 , 6). He alleges that he asked the "third shift C.O." for gloves
 and cleaning chemicals but was denied. (Id. at 6). The undersigned dismissed this similar claim on initial
 screening in part because Plaintiff failed to allege that the defendant correctional officer had any knowledge
 of its allegedly unsanitary conditions.

                                                         4
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 5 of 16 PAGEID #: 113




        Ill.     Plaintiff's Failure to State an Eighth Amendment Claim

        The Eighth Amendment requires prison officials "to provide humane conditions of

 confinement" and to "ensure that inmates receive adequate food, clothing, shelter, and

 medical care... ." Farmer v. Brennan, 511 U.S. 825, 832 (1994). However, "extreme

 deprivations are required to make out a conditions-of-confinement claim ... [b]ecause

 routine discomfort is 'part of the penalty that criminal offenders pay for their offenses

 against society."' Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes v.

 Chapman, 452 U.S. 337, 347 (1981 )). "Not every unpleasant experience a prisoner might

 endure while incarcerated constitutes cruel and unusual punishment within the meaning

 of the Eighth Amendment. " Ivey v. Wilson , 832 F.2d 950, 954 (6th Cir. 1987). Rather,

 "[t]he Eighth Amendment is concerned only with 'deprivations of essential food, medical

 care, or sanitation,' or 'other conditions intolerable for prison confinement. "' Richmond v.

 Settles, 450 Fed. Appx. 448, 455-56 (6th Cir. 2011) (quoting Rhodes v. Chapman, 452

 U.S. at 348).

        To establish an Eighth Amendment claim, a plaintiff must include allegations that

 satisfy both objective and subjective components of a constitutionally significant

deprivation. In the pending motion, Defendants argue Plaintiffs claims fail as a matter of

 law for three reasons: (1) Plaintiff has failed to allege the objective element of his claim

 because he does not allege the duration of his exposure to unsanitary conditions or any

 resultant physical harm that was objectively serious; (2) Plaintiff has failed to allege facts

that suggest either Defendant exhibited the requisite subjective intent, because he has

not alleged "active unconstitutional behavior" (Doc. 14 at 6); and (3) Defendants are

entitled to qualified immunity. Having more closely reviewed the Plaintiffs allegations in



                                               5
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 6 of 16 PAGEID #: 114




 light of the pending motion, the undersigned agrees that Plaintiff has failed to state any

 viable claim under the Eighth Amendment as a matter of law.

               A. Objective Component

        To satisfy the objective component of his claim, Plaintiff must establish that the

 harm to which he was subjected was "objectively, sufficiently serious," such that "a prison

 official's act or omission must result in the denial of 'the minimal civilized measure of life's

 necessities,"' Farmer v. Brennan, 511 U.S. at 834 (quoting Rhodes, supra, 452 U.S. at

 347 (additional internal quotation marks and citations omitted)). Stated another way,

 Plaintiff must allege facts that present a "substantial risk of serious harm," meaning an

 "objectively intolerable risk of harm." Id., 511 U.S. at 842, 846, and n. 9. Here, Plaintiff

 alleges that his confinement in a cell during the COVID-19 pandemic, with feces and urine

 splattered on one wall and an unidentified "white dry film" on the sink and toilet, was

 objectively serious to the degree required by the Eighth Amendment. The undersigned

 disagrees.

        It is well-established that the presence of some unsanitary conditions in a cell

 (including fecal matter) does not establish an Eighth Amendment claim, except in

 circumstances where the volume of matter and duration of exposure are extreme.

 Otherwise, every poorly sanitized or malfunctioning toilet would be cause for

 constitutional concern. In a 2018 case, the undersigned summarized the case law in this

 frequently litigated area. See Still v. Davis, 2018 WL 1202827 (S.D. Ohio March 8, 2018),

 R&R adopted at 2018 WL 2943227 (S.D.Ohio June 12, 2018).

        Conditions-of-confinement cases are highly fact-specific. "In general, the
        severity and duration of deprivations are inversely proportional, so that
        minor deprivations suffered for short periods would not rise to
        an Eighth Amendment violation, while 'substantial deprivations of shelter,

                                                6
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 7 of 16 PAGEID #: 115




        food, drinking water, and sanitation' may meet the standard despite a
        shorter duration." Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001)
        (internal citation omitted). Claims alleging unsanitary conditions due to
        clogged toilets and leaky plumbing are relatively common in the prison
        system. In many cases, inmates deliberately cause flooding of toilets, either
        as a means of protest, or because they are mentally ill. In other cases, some
        form of accidental leak has caused the problem ....

       Colloquially speaking, the "yuck" factor influences the assessment of the
       severity of the deprivation to sanitation and level of risk to health and safety.
       Thus, cases involving excrement or feces, or raw sewage from toilet
       overflows, tend to evoke greater concern than cases like the one presented,
       involving leaky pipes that result in a lesser degree of non-potable or
       contaminated water. In assessing the risk of serious harm, courts take a
       common sense approach. A condition that might not offend
       the Eighth Amendment over a shorter period of time could violate
       the Eighth Amendment if the inmate was subjected to the condition over a
       long period.

           ** *


       Thus, a case in which feces covered only the cell door, and the time period
       was limited to 48 hours, was insufficient to state a claim under the Eighth
       Amendment, whereas confinement in cells with multiple feces-covered
       walls for longer periods could state a claim. Compare Gofarth v. Sumner
       County, 2013 WL 1943020 at *3 (M.D. Tenn. May 9, 2013)(confinement in
       cell with door covered with feces failed to state claim under 8th Amendment
       where no injury occurred) with McBride v. Deer, 240 F.3d 1287 (10th Cir.
       2001 )(Eighth Amendment violation could be stated based upon
       confinement to a cell covered by feces for three days); see also Johnson v.
       Pelker, 891 F.2d 136 (7th Cir. 1989) (wet bedding and clothing, while
       disquieting and not condoned, did not approach unconstitutional
       proportions, but placing prisoner in cell for three days with no running water,
       with feces smeared on the walls, while defendants ignored requests for
       water to be turned on or for cleaning supplies, required further
       review); McCord v. Maggio, 927 F.2d 844 ( 5th Cir. 1991) (Eighth
       Amendment violation shown where prisoner was forced repeatedly to live
       23 hours per day over two year period with no bunk, but only a bare, wet
       mattress placed on a floor covered in filthy water contaminated with human
       waste, in a roach-infested, windowless, dark and unlighted cell with only a
       small hole cut in steel door for outside access).

 Still v. Davis, 2018 WL 1202827 at **5-6 (summary judgment granted to defendants

 where accidental sewage leak was of relatively short duration and growth of puddle over

                                              7
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 8 of 16 PAGEID #: 116




 time covered no more than one third of plaintiffs cell); see also Foster v. Ohio, No. 1 :16-

 cv-920, 2018 WL 6726965, at *14 (S.D. Ohio Dec. 21, 2018).

         The recent Supreme Court case of Taylor v. Riojas, 141 S. Ct. 52 (2020) (per

 curiam) did not alter the settled case law that "extreme" unsanitary conditions are required

 to satisfy the objective component of an Eighth Amendment claim. In Taylor, the Fifth

 Circuit had affirmed the grant of qualified immunity to the defendants after holding that

 the prison officials did not have "fair warning" that housing an inmate in "particularly

 egregious" conditions for six days was unconstitutional. Id. at 53-54. The Supreme Court

 disagreed, cautioning courts that "no reasonable correctional officer could have

 concluded that. .. it was constitutionally permissible to house Taylor in such deplorably

 unsanitary conditions for such an extended period of time." Id. at 53. While the focus of

 Taylor was on qualified immunity,3 it is relevant to the instant case because it underscores

 the type of extreme conditions that satisfy the objective component of an Eighth

 Amendment claim.

         Taylor described "shockingly unsanitary" conditions including confinement in a cell

 that was "covered, nearly floor to ceiling, in 'massive amounts' of feces': all over the floor,

 the ceiling, the window, the walls, and even 'packed inside the water faucet. '" Id. at 52

 (additional internal quotation and citation omitted). The plaintiff was unable to eat or drink

 for nearly four days due to fear of contamination from his food and water. "Correctional

 officers then moved Taylor to a second, frigidly cold cell, which was equipped with only a


 3
  See Moderwe/1 v. Cuyahoga Cty., 997 F.3d 653,660 (6th Cir. 2021 ), quoting Joanna C. Schwartz, Qualified
 Immunity and Federalism All the Way Down, 109 Geo. L.J. 305, 351 (2020) ('The Court's decision
 in Taylor sends the signal to lower courts that they can deny qualified immunity without a prior case on
 point.") and Lawrence Rosenthal, Defending Qualified Immunity, 72 S.C. L. Rev. 547, 593 & n.193 (2020)
 ("More recently, however, the Court has stressed that on egregious facts, qualified immunity should be
 denied regardless whether there are factually similar precedents.").

                                                    8
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 9 of 16 PAGEID #: 117




 clogged drain in the floor to dispose of bodily wastes." Id. Several defendants made

 comments about the conditions before placing the plaintiff in the two cells, suggesting

 both knowledge and malevolent intent. In the second cell, the plaintiff held his bladder

 for nearly 24 hours before involuntarily relieving himself "causing the drain to overflow

 and raw sewage to spill across the floor." Id. Deprived of both clothing and a bunk in the

 second cell, the plaintiff was forced to sleep naked in the raw sewage. Id.

         At the opposite end of the spectrum and in stark contrast to the extreme conditions

 described in Taylor are cases involving transient or temporary discomforts, which by and

 large have been deemed to be insufficiently "extreme" to warrant constitutional concern.

 See, e.g. , Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001) (discussing

 temporary inconveniences); Perkins v. Bailey, 2021 WL 868887, at *9 (W.D.Mich., March

 9, 2021) (holding that allegations of dirty cell conditions over a two-week period fell "well

 short of meeting the objective component of the Eighth Amendment standard.")Rogers v.

 Roy, 2021 WL 1686133, at *7 (W.D.Mich., April 29, 2021) (collecting cases, and holding

 that "[a]llegations about temporary inconveniences, e.g., being deprived of a lower bunk,

 subjected to a flooded cell, or deprived of a working toilet, do not demonstrate that the

 conditions fell beneath the minimal civilized measure of life's necessities as measured by

 a contemporary standard of decency."). The undersigned finds the type, quantity, and

 degree of unsanitary conditions that Plaintiff alleges in this case to fall closer on the

 continuum to a "temporary inconvenience" or garden variety dirty toilet than to the clearly

 inhumane conditions described in Taylor. Here, Plaintiff alleges that he only noticed the

 conditions after being placed in the cell, suggesting that the level of grime was not so

 obvious as the filth on display in Taylor. Adding to that conclusion is Plaintiff's description



                                               9
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 10 of 16 PAGEID #: 118




     of the conditions. Plaintiff describes observing "feces splatter and piss splatter'' on one

 wall, 4 and a "white dry film" of unknown origin on the surface of the sink and toilet. 5 He

 alleges that a single request for cleaning chemicals and gloves was denied, leading him

 to take it upon himself to clean the "dry white film" off the sink and toilet, presumably with

 soap and water from the sink. A reasonable inference is that Plaintiff cleaned the toilet

 and sink within hours of his arrival into the cell. Allegations of such a fleeting exposure

 to an unsanitary sink and toilet while cleaning them without gloves or access to stronger

 disinfecting chemicals does not rise to the level of an Eighth Amendment claim.

           The only remaining question is whether Plaintiffs allegation that the presence of

 such conditions in the midst of the COVID-19 pandemic elevated his risk to the level

 prohibited by the Eighth Amendment. See Wilson v. Seiter, 501 U.S. 294, 304 (stating

 that, "some conditions of confinement may establish an Eighth Amendment violation

 "in combination" when each would not do so alone, but only when they have a mutually

 enforcing effect that produces the deprivation of a single, identifiable human need such

 as food, warmth, or exercise - for example, a low cell temperature at night combined with

 a failure to issue blankets") (emphasis in original). Comparing the facts alleged in the

 complaint with a recent Sixth Circuit case that included an Eighth Amendment claim

 based upon COVID-19 risk, the undersigned concludes that it did not.

           In Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020), a subclass of inmates who

 alleged particular vulnerability to the effects of COVID-19 sought habeas corpus relief at




 4
   The word "splatter" suggests a pattern of small droplets, as opposed to the "massive amounts" described
 in Taylor. See https://www.merriam-webster.com/dictionary/splatter (accessed on July 21, 2021 ).
 5
   Plaintiff alleges that the substance might have been "piss, spit, cum, or God knows what." Considering
 the description of the substance as a "white dry film," it might easily have been a more benign dried white
 liquid such as spilled milk.

                                                     10
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 11 of 16 PAGEID #: 119




 a point in time when vaccines were not yet available. The medically-vulnerable inmates

 complained of overcrowded housing and frequently running out of soap. Id., 961 F.3d at

 835 (describing complaint of "overcrowding; population density in close confinement;

 insufficient ventilation; shared toilet, shower, and eating environments; and limits on

 hygiene and personal protective equipment."). In its review and reversal of a preliminary

 injunction granted by the trial court, the Sixth Circuit first acknowledged that the at-risk

 inmates had demonstrated the objective prong of their Eighth Amendment claim because

 COVID-19 is "highly infectious," poses increased risk to those over 65 or with underlying

 health conditions, and "if contracted ... can cause severe complications or death." Wilson,

 961 F.3d at 833.

        In this case, by contrast, Plaintiff does not allege any health condition that makes

 him particularly vulnerable to the risks of COVID-19, nor does he allege that he is

 unvaccinated or that there was any shortage of running water or soap. His complaint

 does not concern overcrowded conditions that increased risk to an airborne disease;

 rather, he alleges only a one-time denial of gloves and a cleaning "chemical." At least at

 the time that Plaintiff alleges that the conditions occurred, the risk of contracting COVID-

 19 from contact with surfaces was either unknown or presumed to be low. The Eighth

 Amendment standard requires a showing of a "substantial risk of serious harm." While

 the Court does not condone the unsanitary conditions as alleged, the transient presence

 of fecal "splatter" on a wall or a "film" of unknown origin on a toilet or sink - even during

 a global pandemic - is not the type of extreme deprivation that runs afoul of the Eighth

 Amendment.




                                              11
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 12 of 16 PAGEID #: 120




            Finally, while "massive amounts" of feces pose a more obvious risk, the more

 garden-variety sanitation issues that Plaintiff alleges in combination with the absence of

 any allegation of physical injury also supports the conclusion that Plaintiff was not

 exposed to a substantial risk of serious harm. 6 See, e.g., Smith v. Copeland, 87 F.3d

 265, 269 (8th Cir. 1996) (no Eighth Amendment violation where an inmate complained

 that he was exposed to raw sewage from an overflowed toilet in his cell for four days, but

 did not allege he suffered any harm); Gofarth v. Sumner County, 2013 WL 1943020 at *3

 (M.D. Tenn. May 9, 2013) (confinement in cell with door covered with feces failed to state

 claim under 8th Amendment where plaintiff did not allege he became ill or suffered actual

 injury).

                   B. Subjective Component

            Defendants also are entitled to judgment on the pleadings based upon Plaintiffs

 failure to include allegations that show the subjective element of his Eighth Amendment

 claim.      Deliberate indifference requires a "state of mind more blameworthy than

 negligence." Farmer, 511 U.S. at 835. Plaintiff must show that each Defendant

 subjectively perceived facts from which he or she inferred a substantial risk existed to

 Plaintiff of serious harm, actually drew that inference, and then disregarded the risk. See

 Richmond, 450 Fed. Appx. at 455 (citing Farmer, 511 U.S. at 834, and holding that a

 plaintiff must show the defendants acted "wantonly," with "deliberate indifference to the

 plaintiffs serious needs."). The Supreme Court has long rejected "a reading of the Eighth



 6The   Prison Litigation Reform Act states that "no Federal civil action may be brought by a prisoner confined
 in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody without
 a prior showing of physical injury." 42 U.S.C. § 1997e(e). However, a plaintiffs failure to allege a physical
 injury will not preclude all constitutional claims. See King v. Zamiara, 788 F .3d 207 (6th Cir. 2015) (holding
 that§ 1997e(e) does not preclude constitutional claims, distinct from any mental or emotional injury, that
 do not result in physical injury).

                                                         12
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 13 of 16 PAGEID #: 121




  Amendment that would allow liability to be imposed on [defendants] solely because of the

  presence of objectively inhumane prison conditions." Farmer, 511 U.S. at 838

  (quoting Wilson v. Seiter, 501 U.S. 294, 299-300 (1991 )); see also Krutko v. Franklin

  County, Ohio, 559 Fed. Appx. 509, 511 (6th Cir. 2014) (remanding to district court to

  conduct an individualized inquiry to determine whether any of the defendants were

  entitled to qualified immunity based upon the evidence presented as to the defendants'

  subjective state of mind).

         Close review of Plaintiff's allegations demonstrates that Plaintiff has failed to allege

  any facts sufficient to support the subjective element of his claim.                 Because Plaintiff

  himself did not perceive the sanitation issues until after being placed in the cell, it does

  not appear that the "splatter" on one wall or "film" on the sink and toilet were obvious to

 any passerby or to someone entering the cell only briefly. 7 After "noticing" the issues,

 Plaintiff alleges that he asked the two Defendants for "gloves and a cleaning chemical"

 and was "denied." Critically, he does not allege that he informed either Defendant of the

 nature or degree of the allegedly unsanitary conditions, or why he sought the supplies.

 Nor does Plaintiff include allegations that would suggest any independent knowledge of

 the alleged conditions by Defendants. Contrast Taylor, 141 S. Ct. at 54 (discussing

 comments made by officer, upon placing plaintiff in the feces-covered cell, that Taylor

 was "going to have a long weekend" and comment by another defendant, upon placing

 him in the second cell, that he "hoped Taylor would 'f"'**ing freeze"') (citation to lower

 record omitted). Since Plaintiff has failed to allege any facts that suggest that either

 Defendant was aware of the allegedly unsanitary conditions and exhibited the requisite


 7
  1t is not clear from Plaintiff's complaint whether either Defendant was responsible for placing him in the
 cell, or whether they entered the cell at any time.

                                                     13
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 14 of 16 PAGEID #: 122




  indifference to Plaintiffs health or safety, Defendants are entitled to judgment on the

  pleadings.

                C. Qualified Immunity

         A governmental official performing discretionary functions is entitled to qualified

  immunity in his or her individual capacity if the facts alleged do not make out a violation

  of a constitutional right, or if the alleged constitutional right was not clearly established at

  the time of the defendant's alleged misconduct. Pearson v. Callahan, 555 U.S. 223

  (2009); see also Harlowv. Fitzgerald, 457 U.S. 800, 818 (1982). In most cases, the Sixth

  Circuit instructs trial courts to resolve qualified immunity at the summary judgment stage

  rather than on a motion for judgment on the pleadings.

        Although a defendant's "entitlement to qualified immunity is a threshold
        question to be resolved at the earliest possible point, that point is usually
        summary judgment and not dismissal under Rule 12." Wesley v. Campbell,
         779 F.3d 421, 433-34 (6th Cir. 2015) (cleaned up). 'The reasoning for our
        general preference is straightforward: 'Absent any factual development
        beyond the allegations in a complaint, a court cannot fairly tell whether a
        case is "obvious" or "squarely governed" by precedent, which prevents us
        from determining whether the facts of this case parallel a prior decision or
        not' for purposes of determining whether a right is clearly
        established." Guertin v. State, 912 F.3d 907, 917 (6th Cir. 2019)
        ( quoting Evans-Marshall v. Bd. of Educ. of Tipp City Exempted Viii. Sch.
        Dist., 428 F.3d 223, 235 (6th Cir. 2005) (Sutton, J., concurring)). Therefore,
        "it is generally inappropriate for a ... court to grant a [12(c) motion for
        judgment on the pleadings] on the basis of qualified immunity." Wesley, 779
        F.3d at 433.

  Moderwe/1, 997 F.3d at 660-61 .

        However, this "general preference" is not without exceptions. Thus, the Sixth

 Circuit also recognizes that 'insubstantial claims against government officials should be

 resolved as early in the litigation as possible, preferably prior to broad discovery."

 Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015) (citing Pearson v. Callahan, 555


                                                14
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 15 of 16 PAGEID #: 123




  U.S. at 231 ); accord Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). In the case presented,

  Plaintiffs allegations are so insubstantial that the Court can make the qualified immunity

 determination without awaiting further development of the record .     Alternatively, in the

 unlikely event that a reviewing court would find that Plaintiff has stated an Eighth

 Amendment claim, the undersigned concludes that no reasonable correctional officer

 would have foreseen that denying Plaintiffs request for gloves and a "cleaning chemical"

 on the facts alleged would violate the Eighth Amendment.

        IV.    Conclusion and Recommendation

        For the foregoing reasons, IT IS RECOMMENDED THAT Defendants' motion for

 judgment on the pleadings (Doc. 14) be GRANTED and that this case be dismissed.



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             15
Case: 1:20-cv-00892-TSB-SKB Doc #: 22 Filed: 08/23/21 Page: 16 of 16 PAGEID #: 124




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 LE'SEAN EDGE,                                                    Case No. 1 :20-cv-892

               Plaintiff,                                         Black, J.
                                                                  Bowman, M.J.
                       V.

 MS. MAHLMAN, et al.,

               Defendants.

                                           NOTICE


        Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

 objections to this Report and Recommendation (''R&R") within FOURTEEN (14) DAYS of

 the filing date of this R&R. That period may be extended further by the Court on timely

 motion by either side for an extension of time. All objections shall specify the portion( s) of

 the R&R objected to, and shall be accompanied by a memorandum of law in support of

 the objections. A party shall respond to an opponent's objections within FOURTEEN (14)

 DAYS after being served with a copy of those objections. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               16
